— Pee Cueiam:
While there is a radical difference betAveen the liability of a surety and one Avho assumes a collateral obligation to guarantee the payment of the debt of another, yet the language of the agreement which shall constitute the one or the other has not always been clearly defined by the authorities. In the present case, we think the language used made the defendants in error sureties. They agreed the judgment should be paid at a time specified. On failure of the principal debtor to pay then, the obligation of the defendants in error to pay became absolute. The assignee could proceed against them at once. He was not required to *140pursue the original principal debtor to insolvency, nor even to issue execution against him. The plaintiff in error clearly extended the time of the payment. He arranged with the defendant in the judgment whereby the latter confessed a revival of the judgment with the extension of time incorporated therein. The confession of revival was a sufficient consideration for the extension of time therein agreed to be given. Had execution issued before the expiration thereof, it would have been set aside on motion of the defendant in the judgment. The learned judge ruled the case correctly.
Judgment affirmed.